          Case 1:17-cv-05040-RA-KHP Document 269 Filed 11/14/19 Page 1 of 1



ANTHONY J. BOCCAMAZZO
direct dial: 860.509.6568
fax: 860.509.6655
aboccamazzo@brownrudnick.com



November 14, 2019

                                                                               11/15/2019

VIA ECF
Hon. Katharine H. Parker, U.S.M.J.
Daniel P. Moynihan U.S. Courthouse
500 Pearl Street, Room 1950
New York, New York 10007

RE: Veerappan Subramanian v. Lupin, Inc.
         Civ. Action No. 17-5040-RA-KH_


Dear Judge Parker:

       Pursuant to your Honor’s Rules, Defendant and Counterclaim Plaintiff Lupin, Inc.
(“Lupin”) requests that the Court accept under seal Lupin’s status letter, dated November 14,
2019 (the “Status Letter”).

        The Status Letter makes reference to certain confidential information with respect to the
Euticals Action, which has been redacted from the publicly filed version of the Status Letter.
The information redacted from the Status Letter is of a kind that has not been historically open
to the press and the general public, and, thus, should be filed under seal in accordance with the
experience and logic test. See Bernstein v. Bernstein Litowitz Berger & Grossman LLP, 814
F.3d 132 (2d Cir. 2016).

       In accordance with your Honor’s rules, Lupin has submitted the Status Letter and the
proposed redactions by email.

Respectfully,

BROWN RUDNICK LLP



/s/Anthony J. Boccamazzo
   Anthony J. Boccamazzo                     11/15/2019
